In a proceeding for a judicial settlement of the account of the petitioner, the Public Administrator of Suffolk County, the appeal, as limited by the appellant’s brief, is from so much of a decree of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated August 26, 1986, as reduced the attorney’s fee of the appellant, the attorney for the petitioner in the accounting proceeding, from $22,937.50 to $10,000.
Ordered that the decree is affirmed, with costs.
Under the facts and circumstances of this case, the Surrogate did not abuse his discretion in fixing the appellant’s legal fee at $10,000. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.